ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-433, concluding that MARK H. JAFFE of PRINCETON, who was admitted to the bar of this State in 1988, should be reprimanded for violating RPC 3.3(a)(1) (knowingly making a false statement of material fact or law to a tribunal), RPC 3.3(a)(5) (failure to disclose to a tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), and RPC 3.3(d)(in an ex parte proceeding, a lawyer shall inform the tribunal of all relevant facts known to the lawyer that should be disclosed to permit the tribunal to make an informed decision, whether or not the facts are adverse), and good cause appearing;
It is ORDERED that MARK H. JAFFE is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.